Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 13 are rejected under Jones et al. US 2012/0029661 A1 in view of CIOLFI et al. US 2010/0153910 A1.

Jones teaches:
1.(Currently Amended) A method for configuring a hardware component comprising a configurable safe input/output module having at least one module input for module input signals and/or at least one module output for module output signals, in order to connect at least one function module, comprising: 
using a configuration program [Fig. 2 38] to configure the hardware component [Fig. 1], which program can be executed on a data processing system [Fig. 2 48] and is designed to display a graphical user interface [Fig. 11] on a display apparatus [Fig. 2 35a, 35b, 35c] that is connected to the data processing system,

providing, with the graphical user interface a plurality of function blocks [Fig. 11] that each provides a specific function [Fig. 11 “Palette” provides specific functions such as logical functions, math, custom, I/O, etc.] have at least one input for input signals and one output for output signals [Boolean gates of fig. 11 have inputs and outputs], and 
wherein each of the function blocks can be selected by means of the graphical user interface in order to use them to configure the hardware component, [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]

interconnecting [Fig. 30B 960] a first function block of the plurality of function blocks and a second function block of the plurality of function blocks so as to form a combined function block [Fig. 30C is the combination of graphic 1 and graphic 2] comprising both functions of the first function block and the second function block and having at least one input for input signals and one output for output signals such that at least one of the inputs or outputs of the first function block and at least one of the inputs or outputs of the second function block form at least two of the inputs/outputs of the combined function block.  [Figs. 30A-30C and Fig. 33 shows the combination of function blocks using the graphical configuration editor],
Jones does not teach the following limitations, however, CIOLFI teaches:
wherein the first function block and/or the second function block are each displayed/is displayed as an independent planar region in an editing region of the graphical user interface,[Fig. 19 1930 and 1950] and 
wherein the combined function block is displayed as another independent planar region in the editing region of the graphical user interface.  [Fig. 19A 1910]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of CIOLFI with those of Jones.  A person having ordinary skill in the art would have been motivated to combine the teachings because CIOLFI teaches that providing subsystem call group graphics “simplif[ies] representing the system to a user.”  (See para. 0106]).
	

Jones teaches:
2.(Currently Amended) The method according to claim 1, wherein, when the first function block and the second function block are connected, the combined function block is formed such that at least one of the inputs of the first function block and at least one of the inputs of the second function block form at least two inputs of the combined function block.  [Fig. 33]

	Jones teaches:
3.(Currently Amended) The method according to claim 1, wherein, when the first function block and the second function block are connected, the combined function block is formed such that the output signals of at least one of the outputs of the first function block and the output signals of at least one of the outputs of the second function block influence the output signals of at least one output of the combined function block.  [Fig. 33]

	Jones teaches:
4.(Currently Amended) The method according to claim 3, wherein a logical connective between the output signals of at least one of the outputs of the first function block and the output signals of at least one of the outputs of the second function block forms the output signals of at least one output of the combined function block, wherein the logical connective is a Boolean operator, comprising an AND operator, an OR operator, an XOR operator, a NOT operator, a NAND operator, a NOR operator or an XNOR operator.  [Fig. 11]


	Jones teaches:
5.(Currently Amended) The method according to claim 4, wherein the Boolean operator comprising the AND operator, the OR operator, the XOR operator, the NOT operator, the NAND operator, the NOR operator or the XNOR operator is selected by means of the graphical user interface and/or is modified.  [Fig. 11]

	Jones teaches:
6.(Currently Amended) The method according to claim 1, wherein the first function block and/or the second function block is/are selected by means of the graphical user interface in order to use it/them to configure the hardware component before the first and second function blocks are interconnected so as to form the combined function block.  [Fig. 11]

	Jones teaches:
7.(Currently Amended) The method according to claim 6, wherein the first function block and/or the second function block is/are selected by means of the graphical user interface by dragging and dropping, by means of a display apparatus or gesture recognition apparatus that is connected to the data processing system and/or display apparatus.  [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]

	Jones teaches:
8.(Currently Amended) The method according to claim 1, wherein the first function block and/or the second function block are each displayed/is displayed on the graphical user interface as the independent planar region before, during and/or after being selected, and the at least one input for input signals and/or output for output signals are each displayed/is displayed as a graphic object in the planar region such that the hardware component can be configured by means of the graphical user interface such that the input signals and/or output signals and the module input signals of the module input and/or the module output signals of the module output are interdependent.  [Fig. 33 “Palette Pane”]

	Jones teaches:
9.(Currently Amended) The method according to claim 8, wherein the first function block is selected by means of the graphical user interface by dragging and dropping in order to use it to configure the hardware component, wherein the first function block is displayed on the graphical user interface as the independent planar region, at least after it has been dropped, and - wherein the second function block is then selected by means of the graphical user interface by dragging and dropping in order to use it to configure the hardware component, wherein the second function block is displayed on the graphical user interface as the independent, at least while it is being dragged, and - wherein the independent planar region of the second function block is made to overlap with the independent planar region of the first function block in order to interconnect the two function blocks so as to form the combined function block.  [para. 0128, “The user may select the desired icons 402 using any pointing device (e.g., a mouse) and drag the selected item onto the canvass area of the content or edit pane 210.”]


	Jones teaches:
10.(Currently Amended) The method according to claim 1, wherein the combined function block is displayed on the graphical user interface as the another independent planar region and the at least one input for input signals, output for output signals and/or a Boolean operator for the logical connective are displayed as a graphic object in the another independent planar region such that the hardware component can be configured by means of the graphical user interface such that the input signals and/or output signals and the module input signals of the module input and/or the module output signals of the module output are interdependent, which interdependence includes the Boolean operator.  [Fig. 33]

	Jones teaches:
11.(Currently Amended) The method according to claim 1, including establishing a connection between at least one of the module inputs and/or at least one of the module outputs and at least one of the inputs or outputs of the combined function block by means of the graphical user interface in order to configure the hardware component such that the respective module input signals and/or module output signals are treated as the respective input signals and/or output signals of the combined function block.  [Fig. 30A-30C]

	Regarding claim 13, this apparatus claim is rejected on the same grounds and rationale as method claim 1 above because they recite substantially similar limitations as claim 1 above for implementing method claim 1.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US 2012/0029661 A1 in view of CIOLFI et al. US 2010/0153910 A1 and further in view of Horn US 2012/0197417 A1.

	Jones and CIOLFI does not teach the following limitation, however, Horn teaches:
12.(Currently Amended) The method according to claim 1, wherein the first function block, the second function block and/or the combined function block each represent a function, comprising a safety function, such that the output signals of at least one of the outputs of the first function block, the second function block and/or the combined function block correspond to a function of the input signals of at least one of the inputs of the function block in order to implement the function by means of the hardware component, and wherein the function is certified by a testing organization with regard to a safety requirement and preferably meets a preset safety integrity level.  [Fig. 2]
	
	It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Jones and CIOLFI with those of Horn to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Horn teaches that a safety controller can be programmed graphically using logic I/O blocks.  (See paras. 007-0024).

Response to Arguments
Applicant’s arguments, see remarks, filed 21 April 2022, with respect to the rejection(s) of claim(s) 1-11 and 13-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CIOLFI et al. US 2010/0153910.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115